Citation Nr: 0815027	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an eye disorder due 
to head injury.

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a nervous disorder, 
also claimed as anxiety.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1956 and again from September 1958 to October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  
  
The veteran testified before the undersigned at a Travel 
Board hearing in August 2007.  A transcript of this hearing 
is associated with the claims file.   

The issues of service connection for bilateral eye and knee 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2007, the veteran submitted a statement in which he 
expressed his wish to withdraw his appeal concerning the 
issue of service connection for a nervous disorder, also 
claimed as anxiety; this request was reiterated on the record 
at the August 2007 travel Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issue of entitlement to service 
connection for a nervous disorder, also claimed as anxiety, 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2007, the veteran submitted correspondence to the 
RO wherein he indicated that he wished to withdraw his appeal 
concerning the issue of service connection for a nervous 
disorder, also claimed as anxiety. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal concerning the issue of service 
connection for a nervous disorder, also claimed as anxiety, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.


ORDER

The appeal concerning entitlement to service connection for a 
nervous disorder, also claimed as anxiety is dismissed.


REMAND

During the August 2007 travel Board hearing the veteran 
testified that he received treatment at the VA medical center 
in Loma Linda in the 1990s for bilateral eye and knee 
disorders.  Specifically, the veteran testified that he 
received several injections in his knee caps for knee pain 
and had his eyes examined annually.  The earliest VA 
outpatient treatment record in the file is dated in January 
2000.  Furthermore, this January 2000 treatment report notes 
several medical tests performed in October 1999.   However, 
there are no October 1999 treatment records in the file.  
Therefore it appears that there are missing VA outpatient 
treatment reports that have not yet been associated with the 
claims folder and a remand is required.  

Also, after the August 2007 travel Board hearing the veteran 
submitted several signed statements from private doctors (Dr. 
F.F., Dr. A.M., and Dr. M.B.) regarding treatment of either 
his eyes or knees.  However, treatment records from these 
doctors are not of record.  Since the Board is remanding this 
case for VA outpatient treatment records, the RO should 
attempt to obtain these private treatment records as well.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VAMC records 
from Loma Linda for the veteran's 
period of outpatient treatment in the 
1990s.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with 
the claims folder.

2.	The RO should request from the veteran 
and his representative all private 
treatment records from Dr. F.F., Dr. 
A.M., and Dr. M.B.  The claimant should 
either submit the records himself or 
provide the necessary authorization to 
the RO (it would expedite the case 
greatly if the veteran were to obtain 
these records himself).  Once obtained, 
the RO should request these records.  
All documents regarding this request 
must be permanently associated with the 
claims folder.  If the records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

3.	After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


